Citation Nr: 1328954	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  03-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include minor degenerative disc disease.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served in the United States Army from March 1978 to April 1979.  The Veteran was discharged honorably under the expeditious discharge program for failure to maintain acceptable standards for retention.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the Veteran's claim in May 2012 for further development.  The requested action was taken and the case has since been returned to the Board for appellate action.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event in service.

2.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

3.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service or a service-connected disability.

CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A psychiatric disability was not incurred in or aggravated by service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letters dated in October 2001 and May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2012 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, October 2001 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in May 2012.  The most recent readjudication of the claims was in a March 2013 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Workers' compensation records as well as records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was most recently provided VA examinations in June 2011, July 2011, November 2012, and February 2013.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's back and psychiatric disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the November 2012 and February 2013 VA examinations and reports; the association of SSA and workers' compensation treatment records; private treatment records from Dr. E.; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

Back

The Veteran contends that he injured his back during service and he has had continued back problems since that time.

A review of the Veteran's service treatment records (STRs) shows complaints of back pain.  In December 1978, the Veteran complained of low back pain following being kicked by his platoon sergeant and falling.  He was assessed as having a back strain, and was told no lifting for 10 days.  In January 1979, he reported continued back pain and alleged that there was a violation of profile.  He contended that he was told to carry M-50 and M-60, and both at one time, which is against his profile.  Physical examination revealed mild muscle spasm with moderate tenderness.  The Veteran described sharp pain along the spinal cord.  He was assessed as having a muscle strain and placed on a profile that requested that he decrease his activity, lift less than 20 pounds, and prescribed bed rest.  

In the Veteran's own Report of Medical History, dated in February 1979, the Veteran denied any recurrent back pain.  He listed many other problems, but made no mention of any back problems.  A medical examination report, dated that same month, shows no disability of the spine at separation.  

Workers' compensation records show that the Veteran was injured while working and lifted a heavy basket of metal above shoulder level and twisted.  This occurred on August 9, 1979, the Veteran reported almost constant pain and muscle spasm since.  During the course of seeking workers' compensation, the Veteran did not report any back injury during service or chronic symptoms since.  He only reported the 1979 post-service back injury.  

A December 1979 letter from an orthopedist specifically indicated that the Veteran's back pain has been present since his post-service August 1979 injury.  At no time did the orthopedist reference any chronic back disability related to service. 

In an October 1993 private treatment record, the physician indicated that the Veteran's past medical history is "[e]ssentially negative other than his low back injury that was work related back in 1979."  The physician made no mention of any service-related injury or back problem.  

In March 1989, the Veteran was seen for a reevaluation of his workers' compensation disabilities (back and psychiatric).  At that time, he reported enlisting in the Army and receiving a hardship discharge.  Although he was specifically discussing his military service, he did not report any chronic back problems since service.  

Of note, there is a 1995 letter from the Veteran's private treating physician indicating that he has been receiving treatment for ongoing "orthopedic impairments."  Although, the physician provided an opinion with respect to employability, he did not offer any specific diagnosis of a musculoskeletal disability or its etiology.  

In an October 2001 VA treatment record, the Veteran reported a history of back pain with its onset during military service.  He also indicated that shortly after discharge from service, he began receiving SSA disability benefits. 

In a December 2001 VA treatment record, the Veteran reported that his back pain had its onset sometime in the 1970s, but could not remember the exact timing or event that caused it.  

A February 2002 VA treatment record indicates that the Veteran's back problems may have had their onset prior to his military service.  X-ray of the spine, dated in March 2002 showed mild scoliosis and degenerative disc disease of L3-4.  

The Veteran was afforded a VA back examination in March 2002, at which time he was diagnosed as having minor degenerative disc disease of the lumbar spine that was not present on radiological studies just a few months prior.  The examiner indicated that the Veteran has consistently attempted to exaggerate his symptoms.  For example, the examiner indicated that the Veteran reported he has used his cane consistently for the past 8 or 9 years, but the cane was brand new.  Also, in an October 2001 VA treatment record the treating professional noted that the Veteran did not use a cane, but had requested one.  The examiner indicated that the Veteran's lumbar spine disorder is mild in nature and a relatively new condition.  Following review of the claims file, interview, and physical examination, the examiner opined that the Veteran's current back disability is less likely than not related to his in-service treatment for back pain following a fall while carrying heavy weapons during service.  

In an October 2002 VA treatment record, the Veteran reported the onset of his back pain as occurring in 1978.  

In 2008, the Veteran was hit by a truck, causing injuries to the lower extremities.  

During his March 2009 VA examination, the Veteran reported that during service when he was injured from a fall.  He had been carrying 500 rounds of M-60 ammunition and this caused his back pain.  The examiner noted the Veteran's reported history that his sergeant kicked in his backside for not marching quickly enough, causing the Veteran to fall and hurt his back.  The Veteran did not recall this incident.  The examiner indicated that he believes the Veteran's back may have been hurt during service, but he has turned it into a career.  

In a July 2009 VA treatment record, the Veteran reported that he was hurt on the job in 1979, and has been on SSA disability since that time.  

In a September 2009 VA treatment record, the Veteran reported that he injured his back in 1979 while working as a materials handler.  

The Veteran continues to seek VA treatment for his back problems.  The treatment records show that the Veteran exaggerates his symptoms to obtain more narcotics and pain killers.  VA treating professionals have even described the Veteran as being "drug seeking" and a malingerer.  

In a November 2009 VA treatment record, the Veteran reported that he has been on Permanent and Total Workers' Compensation since an on-the-job injury in 1979.  

In July 2011, the Veteran was afforded a VA spine examination during which the examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine.  The Veteran reported an in-service history of a back injury while carrying his M-16 with 500 rounds of ammunition.  He reported being placed on the profile and was discharged for his back and psychiatric conditions.  The Veteran additionally reported a post-service lifting injury causing back problems, following which he sought and received workers' compensation benefits.  Following physical examination, review of the claims file, and interview of the Veteran, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine is less likely than not caused by the back injury he incurred during service and more likely than not related to the 1979 post-service work injury.  In reaching this conclusion, the examiner indicated that the Veteran's in-service back injury had "long since healed" before his post-service injury.  The examiner further indicated that the Veteran's current back condition is related to the type of injury he incurred post-service in 1979 and not in service.  

The Veteran was afforded another VA examination of the spine in February 2013, during which he reported a similar medical history as in the previous VA examination and statements submitted in support of his claim.  The examiner then described the Veteran's medical history related to his back in great detail.  The examiner indicated that the Veteran is currently diagnosed as having degenerative disc disease with osteoarthritis-both of which are due to the aging process.  The examiner also indicated that the Veteran was exaggerating his symptoms by saying that he has absolutely no sensation from the waist down.  The examiner was doubtful that the Veteran had no sensation below the waist as his neurological examination was otherwise within normal limits.  He further found that even if the Veteran had a severe spinal cord lesion, there is no medical evidence to show that his in-service contusion, which healed without residuals, would cause this lesion.  After review of the claims file, physical examination, and interview of the Veteran, the examiner opined that the Veteran's current back disability is less likely than not related to the in-service contusion to the low back area.  In addition to the reasons noted above, the examiner pointed to the Veteran's own admission that the onset of his current back disability was after his 1979 post-service work injury.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  It is clear that the Veteran has a current back disability and that he was seen for back problems in service.  As noted above, he contends that his current disability is due to a back injury incurred during active duty.  Based upon the evidence of record, the Board concludes it was not.  

First, as shown above, the Veteran was not diagnosed as having degenerative disc disease or osteoarthritis of the spine within his first post-service year.  As such, he is not entitled to service connection for a back disability on a presumptive basis.  

The Board finds the opinion expressed in the February 2013 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file, including a detailed notation of the Veteran's medical history.  The examiner also reviewed previous VA examinations and VA treatment records that included interviews of the Veteran as well as physical examinations.  Further, a complete and through rationale is provided for the opinion rendered.  As noted, during the course of treatment and attempts to obtain workers' compensation benefits, the Veteran did not report any in-service injury to his back.  He contended that his current back disability was attributed to his post-service, work-related back injury following carrying/lifting heavy parts.  Through the course of treatment immediately following the 1979 post-service back injury, the Veteran did not report any history of chronic back complaints since service or the injury itself.  The examiner indicated that the Veteran's back injury during service had healed and by his own admission, his current back disability was related to his work-related injury.  Additionally, the Veteran's diagnoses have been attributed to the aging progress.  As such, the examiner concluded that the Veteran's back disability is less likely than not related to an event, injury, or disease while on active duty.  This opinion is fully explained and consistent with the evidence of record.  

The Board has considered the Veteran's contentions that his in-service treatment for a back injury was chronic and he has back problems since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to a continuity of his back injury during service and back problems from service are inconsistent with the objective medical record and his own more contemporaneous statements. 

In that regard, the Veteran was not shown to have any chronic back disability at service discharge, and in August 1979 he injured his back at work while lifting/carrying heavy parts.  Of even greater significance, the Veteran was seen numerous times following service for his back complaints, but he did not report his in-service injury, only his post-service work injury.  And as noted above, his first diagnosis of degenerative disc disease of the back appears to have occurred in the early-2000s.  As such, the Board finds that had the Veteran been experiencing ongoing back problems since service, it would have been reasonable for him to make such an assertion to his treating professionals between service separation and the resultant treatment following his 1979 work-related injury.  The Board finds that all these factors weigh heavily against finding that the Veteran's current assertions of continuity of symptomatology since service to be credible. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no back disability or complaints at separation from service, and no discussion of an in-service back injury while being treated for a post-service work injury soon after service.  The Veteran had every opportunity to discuss these complaints to treating personnel, but did not do so.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous and near contemporaneous medical records and the Veteran's statements when seeking such treatment than his recent assertions of continuity of symptomatology and in-service injuries to the back, which were first made only after filing his claim for service connection.  Therefore, the Board finds that the Veteran's allegations of an in-service back injury and continuity of symptomatology until his 1979 work-related injury are not credible.

Furthermore, the Board has considered the Veteran's contentions that his current back disability was caused by his documented in-service back injury.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current back disability and the documented in-service back injury.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current back disability was caused by his post-service back injury in 1979.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's current back disability and his in-service back injury.  The Board places more weight on the opinion of the competent VA medical professional who provided the February 2013 opinion, based on review of the medical records and claims file and review of the Veteran's interviews and physical examinations, than on the Veteran's lay assertions that his current back disability is attributable to his in-service injury.  For the same reasons as discussed above, the Board finds that the Veteran's statements with respect to his in-service back injury and continuity of back symptoms lack credibility.  

In summary, the preponderance of the evidence demonstrates that the Veteran's degenerative disc disease of the lumbar spine was not caused or aggravated by his military service.  In that regard, the Board finds the conclusions of the February 2013 VA opinion provider of significantly more probative value than those of the Veteran based on his non-credible claims of continuity of back symptomatology from service.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Psychiatric Disorder

The Veteran contends that he has a current psychiatric disorder related to his military service.  He also claims he has PTSD due to a military trauma.  His reported stressor was witnessing a fellow service member climbing a rope and the rope broke causing the man to fall nearly three stories.  The Veteran thought the service member was going to die.  

In a January 1979 medical consult, the Veteran was brought in because he was displaying a thought disorder and bedwetting.  Following evaluation, the treating physician indicated that the Veteran had no psychiatric disease.  The physician noted that the Veteran was dissatisfied with his job and unit, and feels that his physical complaints are valid.  After consultation with the Veteran's supervisors, it was believed that his bedwetting was due to his alcohol intake.  The treating physician opined that the Veteran is psychiatrically cleared as there was no evidence of overt psychotic process, his affect/mood were appropriate, he did not have suicidal or homicidal ideations, vegetative functions were not impaired, and intellectual functions and judgment were not impaired. 

In his February 1979 Report of Medical History, the Veteran indicated that he currently experiences depression/excessive worry, and nerve trouble.  The examining professional indicated that the Veteran experienced Army-related anxieties.  Medical examination dated that same month was devoid of any psychiatric findings, and the examining professional indicated that psychiatric testing was normal. 

Following service in May 1979, the Veteran underwent a VA examination related to his claim of service connection for kidney problems.  The examiner indicated that the Veteran had a strong odor of alcohol on his breath and he should be referred for a psychiatric evaluation.  The examiner noted that a psychiatric consult in service showed that the Veteran's enuresis was possibly related to his job situation in the military.  The May 1979 VA examiner did not diagnose any psychiatric disorder, but diagnosed enuresis of unknown etiology.  

Workers' compensation records reflect that the Veteran injured his back at work in August 1979.  He has been found to be disabled by emotional and low back problems since.  

In a February 1980 workers' compensation record, the Veteran was noted to have first sought treatment for depression in September 1979.  At the time of the treatment, he stated that he had injured his back three weeks prior.  He made no reference to psychiatric problems/treatment during service.  

During a June 1985 hospitalization, the Veteran was diagnosed as having psychogenic pain syndrome, low back strain, and depression-all of which were directly related to his post-service back injury in 1979.  

Following service, the Veteran has had varied psychiatric diagnoses including, major depressive disorder, alcohol dependence, anxiety disorder, cannabis abuse, dementia probably due to long-term alcohol use, panic disorder, and reactive depression due to back injury.  Private treatment records dated in the 1980s show multiple hospitalizations for psychiatric symptoms, including suicidal ideation.  

In February 1993 and October 1993 letters, the Veteran s treating physician indicated that he was hospitalized in the psychiatric unit for a "severe exacerbation of his allowed depression and anxiety state that he has a result of injuries that occurred on 8/8/79."  He indicated that the Veteran did not show any evidence of alcohol abuse and he has severe depression as a result of his August 1979 injury.  

In the 1995 letter from the Veteran's treating physician, he indicates that the Veteran has been undergoing treatment for chronic psychiatric impairments.  This letter includes a comment about employability, but does not provide an opinion with respect to the etiology of any psychiatric impairments.  

In a mental health note dated in October 2001, the treating physician indicated that all history reported from the Veteran should be considered suspect.  He was lying to the treating professionals in the course of treatment following an injury incurred while under the influence of alcohol.  

In a May 2008 treatment record, the treating professional indicated that the Veteran was a poor historian and was easily confused.  He was assessed as having probable alcohol dependence, mixed sedative dependence, possible dependence on other drugs, possible TBI or alcohol cognitive impairment.  

In March 2009, the Veteran was afforded another VA psychiatric examination, at which time he was diagnosed as having reactive depression, alcohol abuse/dependence, and benzodiazepine abuse/dependence.  The examiner indicated that the Veteran has a lot of trouble remembering dates and events, and then claims that he has PTSD.  The examiner could not determine the Veteran's "traumatic event" that he claims caused his PTSD, as the Veteran stated generally that his PTSD is "from everything over the years."  He then stated that his PTSD is from his fall during service and also witnessing friends hurt in accidents during trainings in the mountains.  The examiner noted that the Veteran claimed service connection for enuresis, which was most likely secondary to alcohol intake.  The examiner indicated that the Veteran is very disorganized and it is either a psychotic disorganization or a malingering-type of disorganization to make himself appear more ill than he actual is.  The Veteran is unable to keep his stories straight from the documentation in the claims file and his reports.  The examiner opined that he did not believe the Veteran had a psychiatric disorder while in service.  He opined that the Veteran's symptoms are most consistent with substance abuse disorder, and his PTSD-like symptoms are minimal as is the evidence of an actual traumatic event.  

In June 2011, the Veteran was afforded a VA psychiatric examination, during which he was diagnosed as having a psychotic disorder, not otherwise specified (NOS), and polysubstance dependence.  The examiner noted the Veteran's in-service history of a thought disorder and bedwetting, but was found to have no psychiatric disease.  The examiner noted that the treating professional believed the Veteran's bedwetting was due to alcohol intake.  Also noted was the Veteran's Report of Medical History endorsing depression/excessive worry and nervous trouble with a notation of "Army-related anxieties."  The Veteran endorsed seeking mental health and/or substance abuse treatment at the VA Medical Center (VAMC) since 1998.  The Veteran reported that he first received mental health treatment while in the military, at which time they gave him Valium.  The examiner found no record of this in the STRs.  The Veteran also reported being discharged from the military due, in part, to his psychiatric symptoms.  He described his 1979 post-service work injury and indicated that after the injury he had mental issues and eventually quit his job due to them.  He denied any alcohol use in the past 10 years, but the examiner noted that according to VA treatment records, he had used alcohol within the last 2 to 3 years.  He denied any history of problematic use of drugs, but again, the examiner noted that VA treatment records show past diagnoses of marijuana and Benzodiazepine dependence.  The Veteran indicated that since service he has felt withdrawn.  He described this as feeling down, sad, or blue every day.  

Following review of the claims file and interview and examination of the Veteran, the examiner found no evidence that the Veteran meets the criterion for a PTSD diagnosis, nor does he have bipolar disorder as previously thought.  The examiner diagnosed the Veteran as having a psychotic disorder, NOS, and polysubstance dependence.  The examiner indicated that although the Veteran meets the criteria for schizoaffective disorder, she was unable to determine if his psychotic symptoms are primary or substance-induced.  She opined that the Veteran's psychotic disorder is less likely than not caused by or related to his military service.  She found that although the Veteran first reported experiencing hallucinations and depression during the military, there is other evidence showing treatment for the same during service.  Additionally, the Veteran was specifically examined to determine whether he had any psychiatric disability and was found to have no psychiatric disease.  The examiner further opined that the Veteran's polysubstance abuse was not caused or related to his military service as he denied any in-service problems with drugs and alcohol.  She further indicated that there is a significant overlap of symptoms between his psychotic disorder and polysubstance abuse.  As such, she could not determine the separate effects of each.  Finally, she found that the Veteran did not have PTSD as he did not have intense fear, helplessness, or horror following the fall of a fellow service member from a rope.  

The Veteran's claims file was sent to the June 2011 VA examiner for a supplemental opinion in November 2012.  She was requested to provide an additional opinion following receipt of any additional records.  The examiner again opined that the Veteran's currently diagnosed psychiatric disorder is less likely than not related to his military service, and she found that the new information associated with the claims file did not contain any evidence that would warrant a change to her 2011 opinion.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD, major depression, or generalized anxiety disorder.  

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service.  Additionally, the Veteran has never been diagnosed as having PTSD pursuant to the DSM-IV and at the time of the in-service trauma, he denied feeling any hopelessness, fear, or threat of death.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Also, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinions of the June 2011/November 2012 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his other acquired psychiatric disorders.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his other psychiatric disorders, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own opinion relating his symptoms to his in-service stressors are particularly problematic here, given his own acknowledgement prior to the mid- to late-2000s that his psychiatric problems began as a result of work-related back injury.  In this circumstance, the Board gives more credence and weight to the June 2011/November 2012 VA examiner's opinions as they were rendered after an extensive evaluation of the Veteran and review of his detailed medical history by a licensed psychologist.

The Veteran's DD 214 shows that he served during peacetime, and therefore, did not receive any combat decorations.  Additionally, the Veteran did not contend that he was part of combat operations.  Thus, the Board concludes the Veteran did not engage in combat.  Furthermore, the Veteran's reported stressor is unrelated to fear of actual hostile military or terrorist activity, as the incident involved a mishap of a broken rope that caused another service member to fall.  The Veteran only witnessed the event.  There must be credible supporting evidence of record that the alleged stressor actually occurred in order to warrant service connection.  In this case, the more contemporaneous post-service evidence of record does not support the Veteran's claim.  As noted above, the Veteran now claims to have a current psychiatric disability related to this tow bar incident during active duty in which he contended he feared for his life.  More contemporaneous medical evidence and lay statements refute this assertion as to the degree of seriousness of the alleged stressor.

Significantly, the Veteran did not report any psychiatric complaints related to an in-service incident until 2001-over twenty years since discharge from service.  From the late-1970s until his claim for service connection, the Veteran sought treatment for depression and other mental health complaints, but he had only related it to his post-service back injury.  

As noted above, the Veteran has been variously diagnosed with respect to his mental health issues.  However, he has never been diagnosed by any sort of a professional as having PTSD with a detailed discussion of the criteria for a PTSD diagnosis.  

The Board finds the conclusions reached in the June 2011 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  In each case, the psychologist gave a detailed rationale for the expressed opinions.  The psychologist noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, nor did he report symptoms/experiences consistent with PTSD symptoms.  For that reason, she concluded that a diagnosis of PTSD could not be made.  The Board finds this opinion to be credible and probative.  This VA examination report was based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The psychiatrist's conclusion is fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychiatrist's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board appreciates the arguments set forth by the Veteran regarding the alleged incident during service.  Even assuming the rope incident occurred, there is no clinical evidence of record to show that the Veteran has any current psychiatric disability, to include PTSD, related to this incident.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, nor has any other clinical evidence of record shown a diagnosis of PTSD.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple disorders, including major depressive disorder and psychotic disorder.

Regarding the Veteran's diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  Although the Veteran indicated at service separation that he had depression, excessive worry, and/or nervous trouble, the Veteran was evaluated by a medical professional who found that he had no psychiatric disease.  

The evidence shows that the Veteran first sought psychiatric treatment following his 1979 post-service back injury, and there is no contemporaneous evidence showing that his symptoms were in any way related to his military service.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.  

No medical professional has linked the Veteran's psychiatric disorders to his military service.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses relate the Veteran's disability to his military service.  Indeed, each of the diagnoses made during regular treatment was made in conjunction with his work-related back injury and polysubstance abuse.  

As there is no competent evidence otherwise linking any current psychiatric disorder to service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In short, the Veteran has not been diagnosed as having PTSD during the appeal period or at any other time.  Additionally, the Veteran was not shown to have a psychosis in his first, post-service year.  Furthermore, the competent and credible evidence of record finds that the currently diagnosed psychiatric disability is less likely than not related to his military service (and more likely related to other factors including his nonservice connected back issue).  

The Board is aware that the Veteran has alternatively sought service connection for his psychiatric disability on a secondary basis.  As service-connected is being denied for his claimed back disability, the Board need not address service-connected on a secondary basis.  See 38 C.F.R. § 3.310 (2012).

Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran has PTSD, or other psychiatric disability, as a consequence of trauma during service.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, major depression, and generalized anxiety disorder, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


